        Case 1:18-cv-05278-SCJ Document 88 Filed 08/24/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JANE DOE,              )
                       )
    Plaintiff,         )
                       )
v.                     )                      CIVIL ACTION FILE NO.
                       )                      1:18-cv-05278-SCJ
GWINNETT COUNTY SCHOOL )
DISTRICT,              )
                       )
    Defendant.         )


                DEFENDANT’S NOTICE OF FILING OF
              DOCUMENTS PROVISIONALLY UNDER SEAL

      COMES NOW, the Gwinnett County School District (“the School District”),

the Defendant in the above-referenced case, and files this, its Notice of Filing of

Documents Provisionally Under Seal pursuant to the revised Appendix H, Section

II(J) to this Court’s Local Rules regarding the provisional electronic filing of

documents under seal and the Court’s March 16, 2020 Consent Protective Order.

      As set forth in it Defendant’s Motion to File Its Response in Opposition to

Plaintiff’s Motion for A Temporary Restraining Order and Permanent Injunction and

Accompanying Exhibits Under Seal, and Brief in Support, filed simultaneously

herewith, the School District files the following documents provisionally under seal:
     Case 1:18-cv-05278-SCJ Document 88 Filed 08/24/20 Page 2 of 5




1.       Defendant’s Response In Opposition To Plaintiff’s Motion For A

         Temporary Restraining Order And Permanent Injunction, attached

         hereto as Exhibit 1;

2.       Declaration of Tony Lockard, which is Exhibit 1 to the opposition brief.

         Lockard’s declaration is attached hereto as Exhibit 2;

3.       Declaration of W. Creighton Lancaster, which is Exhibit 2 to the

         opposition brief. Lancaster’s declaration is attached hereto as Exhibit 3;

4.       Plaintiff’s Requests for Production of Documents, which is Exhibit 3 to

         the opposition brief.   These document requests are attached hereto as

         Exhibit 4; and

5.       Defendant’s Responses and Objections to Plaintiff’s Request for

         Production of Documents, which is Exhibit 4 to the opposition brief.

         These responses are attached hereto as Exhibit 5.




                                      2
        Case 1:18-cv-05278-SCJ Document 88 Filed 08/24/20 Page 3 of 5




                                   Respectfully submitted,

                                   FREEMAN MATHIS & GARY, LLP

                                   /s/ Kenneth G. Menendez ____________
                                   Mary Anne Ackourey
                                   Georgia Bar No. 001555
                                   Kenneth G. Menendez
                                   Georgia Bar No. 502045
                                   William H. Buechner, Jr.
                                   Georgia Bar No. 086392



100 Galleria Parkway, Suite 1600
Atlanta, GA 30339-5948
T: (770) 818-0000
F: (770) 937-9960
E: mackourey@fmglaw.com
   kmenendez@fmglaw.com
   bbuechner@fmglaw.com

                                   Counsel for Defendant




                                      3
        Case 1:18-cv-05278-SCJ Document 88 Filed 08/24/20 Page 4 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JANE DOE,                              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     CIVIL ACTION FILE NO.
                                       )     1:18-cv-05278-SCJ
GWINNETT COUNTY PUBLIC                 )
SCHOOLS,                               )
                                       )
      Defendant.                       )

                          CERTIFICATE OF SERVICE

I hereby certify that I have this day served a copy of the within and foregoing

DEFENDANT’S            NOTICE        OF      FILING        OF      DOCUMENTS

PROVISIONALLY UNDER SEAL to the Clerk of Court using the CM/ECF

system, which will automatically send electronic mail notification of such filing to

counsel of record who are CM/ECF participants. Counsel of record are:



                   Michael E. Kramer
                   Anita K. Bala
                   BUCKLEY BEAL LLP
                   600 Peachtree Street NE, Suite 3900
                   Atlanta, GA 30308
 Case 1:18-cv-05278-SCJ Document 88 Filed 08/24/20 Page 5 of 5




          Douglas E. Fierberg
          Monica H. Beck
          THE FIERBERG NATIONAL LAW GROUP, PLLC
          161 East Front Street, Suite 200
          Traverse City, MI 49684

          Adele P. Kimmel
          Alexandra Brodsky,
          PUBLIC JUSTICE, P.C.
          1620 L Street, NW, Suite 630
          Washington, DC 20036


This 24th day of August, 2020.


                                 Kenneth G. Menendez
                                 Kenneth G. Menendez
                                 Georgia Bar No. 502045
